ON PETITION TO REHEAR
CHATTIN, Justice.
The petition to rehear filed by appellant presents no new argument, cites no new authority nor points out any material fact overlooked by this Court in its original opinion.
A petition to rehear is intended to call attention of the Court to matters overlooked, not things which Counsel supposes were improperly decided after full consideration. Hesson v. Scott, 217 Tenn. 250, *698397 S.W.2d 176 (1965); Rule 32 of this Court.
The petition is denied at the cost of appellant.
DYER, C. J., and CRESON and Mc-CANLESS, JJ., concur.
ADAMS, Special Justice, not participating.